 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.19
SECURED PROMISSORY NOTE


$1,780,000.00                                                                                                           December
23, 2010


FOR VALUE RECEIVED, CHINA AMERICA HOLDINGS, INC., a Florida corporation (the
“Company”) (the “Borrower”), hereby unconditionally promise to pay to the order
of Glodenstone Development Limited, a British Virgin Island company (the
“Lender”) at the location designated by Lender, in lawful money of the United
States of America the principal sum of $1,780,000.00, together with interest on
the unpaid principal amount outstanding at a rate of 5% per annum.  All
outstanding principal and interest accrued and unpaid on this Secured Promissory
Note shall be payable in full no later than the earlier of (the “Maturity Date”)
(i) May 31, 2011 or (ii) the date of closing on the Lender’s purchase of the
Borrower’s 56.08% ownership interest in Shanghai AoHong Chemical Co., Ltd., a
Chinese company (“Shanghai AoHong”).


Section 1: Interest


Simple interest shall accrue during the term of this loan and shall be payable
in full on the Maturity Date.


Section 2: Principal


The $1,780,000.00 principal amount of this Secured Promissory Note is due on the
Maturity Date.


Section 3: Maturity


Subject to the terms and conditions hereof, the principal amount of this Secured
Promissory Note plus the accrued interest shall be due and payable as stipulated
in Sections 1 and 2 of this Secured Promissory Note on the Maturity Date, and
shall be paid by the Borrower in cash, check, money order or by wire transfer.


Section 4: Security


As collateral security for the payment of this Secured Promissory Note, Borrower
hereby collaterally assigns to Lender the 56.08% ownership interest in Shanghai
Aohong (the “Collateral”).  Borrower shall deliver to Lender a share Pledge
Agreement for the Collateral signed by an authorized officer of Borrower and
such other documentation as may be reasonably requested by Lender in order to
secure its interest in the Collateral.


Section 5: Default


In the event Borrower does not satisfy payment due as stipulated in Sections 1
and 2 and fully, faithfully, and punctually perform all of its obligations
hereunder, Borrower will be in default of this Secured Promissory Note.  In the
event of default by the Borrower, Lender may, at its option, (i) declare the
entire unpaid principal balance of this Secured Promissory Note together with
accrued and unpaid interest immediately due and payable; (ii) sell the
Collateral in a private or public sale with written notice to Borrower and apply
the proceeds of the sale of the Collateral towards repayment of the Borrower’
obligations under this Secured Promissory Note; and (iii) pursue any other
remedy available to Lender at law or in equity.
 
This Secured Promissory Note has not been registered under the Securities Act of
1933.  The Lender acknowledges that Lender is acquiring the securities
represented hereby for investment and not with a view to distribution of the
securities held as Collateral.


The Borrower and all endorsers, sureties and guarantors now or hereafter
becoming parties hereto or obligated in any manner for the debt represented
hereby, jointly and severally waive demand, notice of non-payment and protest
and agree that if this Secured Promissory Note goes into default and is placed
in the hands of an attorney for collection or enforcement of the undersigned's
obligations hereunder, to pay attorney's fees and all other costs and expenses
incurred in making such collection, including but not limited to attorney's fees
and costs on appeal of any judg­ment or order.
 
This Secured Promissory Note shall be governed by and construed in accordance
with the laws of the State of Florida and shall be binding upon the successors,
assigns, heirs, administrators and executors of the Company and inure to the
benefit of the Lender, its successors, endorsees, assigns, heirs, administrators
and executors.


 
CHINA AMERICA HOLDINGS, Inc.
 
By: /s/ Shaoyin Wang                     
       Shaoyin Wang, Chief Executive Officer
 